Exhibit 10.11
STAFF LEASING AGREEMENT
THIS STAFF LEASING AGREEMENT (the “Agreement”) is made and entered into
effective as of April 1, 2011 (the “Effective Date”), by and between RHA Stroud,
LLC, an Oklahoma limited liability company (the “Company”), and First Physicians
Resources LLC, a Nevada limited liability company (the “Lessor”), in connection
with that certain Stock Purchase Agreement dated as of April 1, 2011 (the
“Purchase Agreement”), by and among One Cura Wellness Trust, Inc., a California
not-for-profit corporation (“Buyer”); the Company, RHA Anadarko, LLC, an
Oklahoma limited liability company (“RHA Stroud”), and Rural Hospital
Acquisition LLC, an Oklahoma limited liability company (“Seller”).
RECITALS
A. The Company is the owner and operator of an acute care hospital facility
located at 2308 Highway 66 West, Stroud, Oklahoma 74079 (the “Hospital”), where
it provides a variety of inpatient and outpatient services; and
B. Lessor currently employs or has contracted with various clinical,
administrative and other personnel, including physicians and senior executives,
who are qualified to provide services to the Company for the efficient and
effective operation of the Hospital; and
C. As of April 1, 2011, the Buyer entered into the Purchase Agreement with the
Seller to acquire all ownership interests of the Company and the Hospital; and
D. The Company desires to lease certain employees and contractors from the
Lessor, and Lessor desires to lease to the Company, such employees and
contractors necessary for the effective provision of health care services to
patients of the Hospital, upon the terms and subject to the conditions set forth
in this Agreement.
NOW, THEREFORE, for and in consideration of the mutual representations,
warranties, agreements, and covenants in this Agreement, and other good and
valuable consideration exchanged between the parties, the receipt and
sufficiency of which are hereby acknowledged, the parties intending to be
legally bound agree as follows:
AGREEMENTS
1. Leasing of Employees. The Lessor currently employs or has otherwise retained
the services of those professionals and staff set forth on Attachment A (the
“Hospital Staff”). Lessor agrees to lease such individuals to Company to occupy
and perform the functions of the positions set forth in Attachment A for the
purposes of providing services to Company in the operation of the Hospital.
Lessor shall engage in good faith efforts to employ or otherwise retain
professionals, clinicians and other staff to occupy and perform the functions
set forth in Attachment A during the term of this Agreement. This shall include
listing the Company’s available

 

 



--------------------------------------------------------------------------------



 



positions in printed advertisements and handling orientation functions for any
newly hired employees. Company further agrees that the Hospital Staff shall be
subject to Lessor’s compliance policies and procedures. Lessor shall assist the
Company in obtaining liability and other customary and required types of
insurance on behalf of the Hospital Staff pursuant to the provisions of the
Management Services Agreement (as defined below). Lessor and its Affiliates will
be endorsed as additional insureds on the commercial general liability and
professional liability policies of the Company described above, including any
excess (umbrella) policies to the extent applicable. The insurance coverages
required above, through a policy or endorsement, will include a provision that
the policy and endorsements relevant to this Agreement may not be canceled or
modified without thirty (30) days’ prior written notice to Lessor. The Company
will furnish a certificate of insurance to Lessor prior to the commencement of
the lease of the Hospital Staff, showing compliance with the provisions of this
Section 1.
2. Leasing Fees.
(a) Direct Cost Reimbursement. Subject to the restrictions contained herein, the
Lessor shall be responsible for payment of any salary, wages, other compensation
and taxes relating to such compensation of the Hospital Staff. The Lessor shall
invoice or otherwise document, on a quarterly basis, an amount equal to the
salary, wages or other compensation, any taxes payable by Lessor with respect to
such compensation (including FICA, Medicare contributions or unemployment taxes)
and Lessor-paid or accrued benefits, including any bonus, incentive, severance
or overtime pay, if applicable, attributable on a pro-rata basis to services
provided to Company (“Hospital Staff Cost”) of each member of the Hospital Staff
during the previous month. The Company shall also be responsible for any
additional costs and expenses, such as employee education training programs, if
agreed to in advance by Company. The Company shall pay the Lessor such invoiced
amounts within thirty (30) days of the date of each invoice. The Lessor shall
pro-rate the foregoing leasing fees for partial months during which the Hospital
Staff is leased to the Company. Any increase in the Hospital Staff Cost, whether
on an annual basis or otherwise, shall be subject to the Operating Plan, as such
term is defined in the separate Management Services Agreement between the
parties of even date herewith (the “Management Services Agreement”).
(b) Staff Leasing Fee. In addition to the direct cost reimbursement described in
Section 2(a) above, the Company shall also pay to Lessor a leasing fee equal to
one hundred percent (100%) of the salary, wages or other compensation (excluding
benefits) paid to the Hospital Staff. Such leasing fee shall also be invoiced on
a quarterly basis and shall be paid by the Company with the Hospital Staff Cost.
3. Direction of Hospital Staff. Promptly after execution of this Agreement by
the parties, the Lessor shall provide the Hospital Staff to the Company for the
provision of services. The Lessor shall be ultimately responsible for their
supervision, direction and control, subject to the provisions of the Management
Services Agreement.
4. Termination of Individuals; Company’s Participation in Replacement Employment
Decisions. Should any member of the Hospital Staff not perform to the Company’s
reasonable satisfaction, the Company may submit a complaint in writing to the
Lessor. The Lessor will carefully consider the Company’s complaint and will
handle the complaint consistent with the Lessor’s human resources policies and
the Company’s needs. In addition, the Company shall, at its option, have the
right to interview any persons applying to fill a replacement position and
provide the Lessor with its opinions regarding such interviews for the Lessor’s
consideration. However, the Lessor retains the right to have final say over
employment decisions concerning any of the Hospital Staff.

 

2



--------------------------------------------------------------------------------



 



5. Term and Termination.
(a) Term.
(i) Initial Term. Unless extended under this Section 5(a) or earlier terminated
under Section 5(b) of this Agreement, the initial term (the “Initial Term”) of
this Agreement is for the period of twelve (12) months, beginning at 12:01 a.m.
(Central time) on the next day following the Effective Date.
(ii) Renewal Terms. Upon the expiration of the Initial Term, the term of this
Agreement will automatically renew and extend for additional one-year terms,
upon the terms and conditions then in effect, unless either party gives written
notice to the other of its election not to renew at least ninety (90) days prior
to the applicable renewal date. The term of this Agreement, including the
Initial Term or any renewal term of this Agreement, is referred to in this
Agreement as the “Term.”
(iii) No Subsequent Agreements. If this Agreement is terminated within one year
following the Effective Date, the Company and Lessor will not enter into an
agreement involving the lease of the Hospital Staff within one year from the
effective time of the termination, unless the new agreement has the same terms,
including the same leasing fees for the lease of the Hospital Staff.
(b) Grounds for Termination. This Agreement will terminate upon the occurrence
of any of the following conditions or events:
(i) Mutual Agreement. The Company and Lessor may agree in writing to terminate
this Agreement at any time;
(ii) Without Cause by Either Party. Either may terminate this Agreement at any
time without cause by giving at least ninety (90) days’ advance notice to the
other party stating the effective time of termination of this Agreement;
(iii) Loss of Licensure. Lessor may terminate this Agreement, at its sole
election if the Hospital or the Company fails to maintain its status as a
properly licensed healthcare service provider and/or facility. Moreover, if the
Company intends to convert the status of the Hospital to a federally qualified
health center, it must obtain the prior written consent of the Lessor to any
such change of status;
(iv) Exclusion from Third-Party Payor Programs. Lessor may terminate this
Agreement, at its sole election, if the Company is barred or excluded as a
provider in Medicare or Medicaid or any other Third-Party Payor Programs (as
such term is defined in the Management Services Agreement);

 

3



--------------------------------------------------------------------------------



 



(v) Change of Control of Company. Lessor may terminate this Agreement, if any of
the following occur with respect to the Company: (A) a merger or consolidation
of the Company with or into another entity; (B) the sale, license or transfer of
all or substantially all of the properties and assets of the Company or its
subsidiaries; (C) any acquisition by any person of beneficial ownership of a
majority of the equity of the Company (whether or not newly-issued shares or
equity interests) in a single transaction or a series of related transactions;
(D) the redemption or repurchase of equity interests representing a majority of
the voting power of the outstanding shares of equity of the Company; or (E) any
other change of control of more than fifty percent (50%) of the outstanding
voting power of the Company.
(vi) Termination for Insolvency. By either party upon the filing of a petition
in voluntary bankruptcy or an assignment for the benefit of creditors by the
other party or upon other action taken or suffered, voluntarily or
involuntarily, under any Applicable Laws for the benefit of debtors by the other
party, except for the filing of a petition in involuntary bankruptcy against the
other party which is dismissed within sixty (60) days thereafter;
(vii) Termination of Business Associate Exhibit. The Company may terminate this
Agreement in accordance with the provisions of Article 4 of the Business
Associate Exhibit attached to the Management Services Agreement as Exhibit B;
(viii) Good Reason by Company. The failure or refusal by Lessor to faithfully or
diligently perform its responsibilities or obligations under this Agreement,
following written notice to Lessor specifying the grounds for termination and
the actions by Lessor that would allow Lessor to cure the grounds and avoid
termination, and giving Lessor no less than thirty (30) days to complete the
actions to the reasonable satisfaction of the Company; or
(ix) Good Reason by Lessor. The failure or refusal by the Company to faithfully
or diligently perform its responsibilities or obligations under this Agreement,
following written notice to the Company specifying the grounds for termination
and the actions by the Company that would allow the Company to cure the grounds
and avoid termination, and giving the Company no less than thirty (30) days to
complete the actions to the reasonable satisfaction of Lessor.
(c) Effects of Termination. In addition to the other specified effects of
termination of this Agreement:
(i) In the event the Company terminates this Agreement, it may during any notice
period prior to the effective time of termination, relieve Lessor of its regular
responsibilities under this Agreement if there is a reasonably foreseeable risk
of serious bodily harm to patients from Lessor continuing to furnish the
Management Services during the notice period.

 

4



--------------------------------------------------------------------------------



 



(ii) If the Company terminates this Agreement without cause pursuant to Section
5(b)(ii), or if the Lessor terminates this Agreement pursuant to
Section 5(b)(v), then the Company shall be obligated to pay to Lessor (A) all
Management Fees which have accrued through the effective date of such
termination and (B) a termination fee equal to the product of the aggregate
staff leasing fees paid to the Lessor pursuant to Section 2(b) of this Agreement
for the 12-month period ended on the last day of the month immediately prior to
the month during which the Company delivered notice of termination of the
Agreement to the Manager (or, if the Agreement has been terminated prior to the
expiration of a 12-month period of the Term, the amount of such staff leasing
fees paid for such shorter period will be annualized based upon the average
monthly fees paid during such shorter period), multiplied by three (3).
(iii) After termination, neither party will have any further rights, duties, or
obligations under this Agreement, except as specifically provided otherwise
herein for obligations that survive termination or are to be performed following
termination of this Agreement. Each party will remain liable and responsible to
the other for all obligations and duties arising or accruing under this
Agreement prior to the effective date of termination and for all acts and
omissions of such party prior to such termination.
6. REPRESENTATIONS, WARRANTIES, AND COVENANTS OF COMPANY. The Company
represents, warrants, and covenants to and with Lessor that:
(a) Organization. It is a limited liability company duly organized, validly
existing, and in good standing under the Applicable Laws (as such term is
defined in the Management Services Agreement) of its state of formation, with
full power and authority to conduct its business as it is now being conducted.
(b) Authority. It has the requisite right, power, authority, and capacity to
execute, deliver and perform its obligations under this Agreement. The
execution, delivery and performance of this Agreement have been duly authorized
by all necessary action on the part of the Company.
(c) Licensure. It now possesses a valid and unrestricted license to own and
operate the Hospital under the laws of the state in which the Hospital is
located. If the Company intends to convert the status of the Hospital to a
federally qualified health center, it must obtain the prior written consent of
the Manager to any such change of status.
(d) No Medicare/Medicaid Exclusion. It has not been excluded, debarred, or
suspended or deemed ineligible to participate in Medicare, Medicaid, or any
other Third-Party Payor Programs, and is not the subject of any investigation
regarding its participation in Medicare, Medicaid, or any other Third-Party
Payor Programs, and has not been convicted of any crime relating to any
Medicare, Medicaid, or any other Third-Party Payor Programs.
(e) No Conflict. Neither the making of this Agreement nor its performance by the
Company will violate any Applicable Laws to which it is subject.

 

5



--------------------------------------------------------------------------------



 



7. REPRESENTATIONS, WARRANTIES, AND COVENANTS OF LESSOR. Lessor represents,
warrants, and covenants to and with the Company that:
(a) Organization. It is a corporation duly organized, validly existing, and in
good standing under the Applicable Laws of its state of formation, with full
power and authority to conduct its business as it is now being conducted.
(b) Authority. It has the requisite right, power, authority, and capacity to
execute, deliver and perform its obligations under this Agreement. The
execution, delivery and performance of this Agreement have been duly authorized
by all necessary action on the part of Lessor.
(c) No Medicare/Medicaid Exclusion. It has not been excluded, debarred, or
suspended or deemed ineligible to participate in Medicare, Medicaid, or any
other Third-Party Payor Programs, and is not the subject of any investigation
regarding its participation in Medicare, Medicaid, or any other Third-Party
Payor Programs, and has not been convicted of any crime relating to any
Medicare, Medicaid, or any other Third-Party Payor Programs.
(d) No Conflict. Neither the making of this Agreement nor its performance by
Lessor will violate any Applicable Laws to which it is subject.
8. INDEMNIFICATION.
(a) Indemnification by Lessor. Lessor will indemnify and hold harmless the
Company, its Affiliates, and their respective directors, officers, employees,
representatives, agents, and attorneys from, against, for and in respect of any
and all damages, penalties, fines, interest and monetary sanctions, losses,
obligations, liabilities, claims, deficiencies, costs and expenses, including,
without limitation, reasonable attorneys’ fees and other costs and expenses
incident to any investigation, claim or Proceeding (collectively, the “Company’s
Losses”) suffered, sustained, incurred, or required to be paid by any of them in
connection with (i) a breach or default of this Agreement by Lessor, including a
breach of any representation, warranty, or covenant made by Lessor in or
pursuant to this Agreement, or (ii) Lessor’s willful misconduct, bad faith, or
gross negligence in the performance of any of its obligations under this
Agreement.
(b) Indemnification by Company. The Company will indemnify and hold harmless
Lessor and its directors, officers, employees, representatives, agents, and
attorneys from, against, for and in respect of any and all damages, penalties,
fines, interest and monetary sanctions, losses, obligations, liabilities,
claims, deficiencies, costs and expenses, including, without limitation,
reasonable attorneys’ fees and other costs and expenses incident to any
investigation, claim or Proceeding (collectively, the “Lessor’s Losses”)
suffered, sustained, incurred, or required to be paid by any of them in
connection with Lessor’s performance of its obligations under this Agreement
other than Lessor’s Losses resulting from Lessor’s willful misconduct, bad faith
or gross negligence in the performance of its obligations under this Agreement.
(c) Notice of Loss. Except to the extent set forth in the next sentence, neither
the Company nor Lessor will have any liability under this Section 8 with respect
to a particular matter unless a notice (the “Indemnification Notice”) setting
forth in reasonable detail the breach which is asserted has been given to the
indemnifying party. Notwithstanding the preceding sentence, failure of the
indemnified party to give notice hereunder will not release the indemnifying
party from its obligations under this Section 8, except to the extent the
indemnifying party is actually prejudiced by the failure to give notice.

 

6



--------------------------------------------------------------------------------



 



(d) Right to Defend.
(i) Upon receipt of notice of any investigation, claim, or proceeding for which
indemnification might be claimed by an indemnified party, the indemnifying party
is entitled to defend, contest, or otherwise protect against such investigation,
claim, or proceeding at its own cost and expense, and the indemnified party must
reasonably cooperate in any such defense or other action, including the
assertion of any counterclaim or cross claim.
(ii) The indemnified party shall have the right, but not the obligation, to
participate at its own expense in a defense thereof by counsel of its own
choosing, but the indemnifying party is entitled to control the defense unless
the indemnified party has relieved the indemnifying party from liability with
respect to the particular matter or the indemnifying party fails to assume
defense of the matter. If the indemnifying party fails to defend, contest, or
otherwise protect in a timely manner against any such investigation, claim, or
proceeding, the indemnified party shall have the right, but not the obligation,
to defend, contest, or otherwise protect against the same and make any
compromise or settlement thereof and recover the entire cost thereof from the
indemnifying party including reasonable attorneys’ fees, disbursements and all
amounts paid as a result of such investigation, claim, or proceeding or the
compromise or settlement thereof; provided, however, that the indemnified party
must send a written notice to the indemnifying party of any such proposed
settlement or compromise, which settlement or compromise the indemnifying party
may reject, in its reasonable judgment, within thirty (30) days after its
receipt of the written notice.
(iii) A failure by the indemnifying party to reject such settlement or
compromise within such 30-day period will be deemed an acceptance of such
settlement or compromise. The indemnified party shall have the right to effect a
settlement or compromise over the objection of the indemnifying party; provided,
however, that if (A) the indemnifying party is contesting such claim in good
faith, or (B) the indemnifying party has assumed the defense from the
indemnified party and the indemnifying party has a net worth in excess of the
amount being sought, the indemnified party must first waive, in a written
instrument reasonably acceptable to the indemnifying party, any right to
indemnity therefore.
(iv) If the indemnifying party undertakes the defense of such matters, the
Indemnified Party will not, so long as the indemnifying party does not abandon
the defense thereof, be entitled to recover from the indemnifying party any
legal or other expenses subsequently incurred by the indemnified party in
connection with the defense thereof other than the reasonable costs of
investigation undertaken by the indemnified party with the prior written consent
of the indemnifying party and other than such amounts incurred where a conflict
of interest is reasonably determined to exist by the indemnified party such that
more than one legal counsel is reasonably needed.

 

7



--------------------------------------------------------------------------------



 



9. MISCELLANEOUS.
(a) Notices. All notices, consents, approvals, requests and other communications
under this Agreement must be in writing and will be deemed given (a) when
delivered personally; (b) on the fifth Business Day after being mailed by
certified mail, return receipt requested; (c) the next Business Day after
delivery to a recognized overnight courier; or (d) upon transmission and
confirmation of receipt by a facsimile operator if sent by facsimile, to the
parties at the following addresses or facsimile numbers (or to such other
address or facsimile number as such party may have specified by notice given to
the other party pursuant to this provision):

     
if to the Company:
  with copies (which will not constitute notice) to:
 
   
if to the Lessor:
  with copies (which will not constitute notice) to:
 
   
First Physicians Resouurces, LLC
  Duane Morris LLP
6608 North Western Avenue #252
  30 South 17th Street
Oklahoma City, OK 73116
  Philadelphia PA 19103-4196
Attention: David Hirschhorn
  Attention: C. Mitchell Goldman, Esq.
Telecopy: (818) 337-7284
  Telecopy: 215-689-2407

Any such notice or other communication will be deemed to have been given and
received (whether actually received or not) on the day it is personally
delivered or delivered by courier or overnight delivery service or sent by
telecopy or, if mailed, when actually received.
(b) Interpretation. The article and section headings contained in this Agreement
are solely for the purpose of reference, are not part of the agreement of the
parties and will not in any way affect the meaning or interpretation of this
Agreement.
(c) Entire Agreement; Modification. This Agreement and the related documents
contained as exhibits and schedules hereto or expressly contemplated hereby
contain the entire understanding of the parties relating to the subject matter
hereof and supersede all prior written or oral and all contemporaneous oral
agreements and understandings relating to the subject matter hereof. The
exhibits, schedules and recitals to this Agreement are hereby incorporated by
reference into and made a part of this Agreement for all purposes. This
Agreement may be amended, supplemented or modified, and any provision hereof may
be waived, only by written instrument making specific reference to this
Agreement signed by the party against whom enforcement is sought.

 

8



--------------------------------------------------------------------------------



 



(d) Amendments Required by Prospective Legal Events. In the event any Applicable
Laws are enacted or changed in any way that could reasonably be expected to have
a material adverse effect on the practical realization of the benefits
anticipated by one or more parties to this Agreement at the time it was entered
into, the adversely affected party or parties, as the case may be, must notify
the others in writing of such change and the effect thereof. The parties will
promptly begin good faith negotiations to modify this Agreement to reflect such
change. If an agreement on a method for modifying this Agreement is not reached
within thirty (30) days after the date the written notice was received by the
last of the other parties, the matter will be resolved pursuant to the dispute
resolution procedures set forth in Section 9(m). The resolution must be either
to (i) structure an amendment to this Agreement which will leave the parties as
nearly as possible in the same economic position in which they would have been
under the original terms of this Agreement, had the change not occurred; or
(ii) if it is determined that the change is so fundamental that amendment and
continuation of this Agreement is not feasible, structure a termination of this
Agreement that will return the parties as nearly as possible to the economic
position in which they would have been had they not entered into this Agreement,
without altering in a material way the economic obligations or benefits derived
from this Agreement by the parties during the period it was in effect.
(e) Binding Effect; Assignment. This Agreement is a contract for the services of
Lessor, and Lessor may not assign this Agreement without the Company’s approval,
which may be withheld in the sole discretion of the Company. Subject to the
preceding sentence, this Agreement will be binding upon and inure to the benefit
of the parties and their respective successors and permitted assigns.
(f) Language Construction. The language in all parts of this Agreement will be
interpreted, in all cases, according to its fair meaning and not for or against
any party hereto. Each party acknowledges that it and its legal counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
will not be employed in the interpretation of this Agreement.
(g) Waiver of Provisions. Any waiver of any terms and conditions hereof must be
in writing and signed by all the parties hereto. The waiver of any of the terms
and conditions of this Agreement cannot be construed as a waiver of any other
terms and conditions hereof.
(h) Survival. All obligations, liabilities, limitations of liability,
disclaimers and other provisions which, by their nature, are intended to survive
the expiration or termination of this Agreement will survive and remain in
effect beyond any expiration or termination thereof, including without
limitation, the obligations, liabilities, limitations of liability, disclaimers
and other provisions set out in the various provisions of Section 5 and
Section 8 of this Agreement and this Section 9.
(i) Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, each of which will remain in full force and effect, so long
as the economic or legal substance of the transactions contemplated by this
Agreement is not affected in a manner materially adverse to any party.

 

9



--------------------------------------------------------------------------------



 



(j) Expiration of Time Periods. In the event that any date specified herein is,
or that any period specified herein expires on, a Saturday, a Sunday, or a
holiday, then such date or the expiration date of such period, as the case may
be, will be extended to the next succeeding Business Day.
(k) Remedies Cumulative. No right or remedy described or provided in this
Agreement or otherwise conferred upon or reserved to any party is intended to be
exclusive or to preclude a party from pursuing other rights and remedies to the
extent available under this Agreement, at law or in equity, and the same will be
distinct, separate and cumulative and may be exercised from time to time as
often as occasion may arise or as such party may deem expedient.
(l) No Obligation to Third Parties. Except as provided otherwise in Section 8
with respect to indemnification obligations, this Agreement is for the sole
benefit of the parties hereto, and nothing expressed or implied will give or be
construed to give any other Person any legal or equitable rights, remedies,
obligations or liabilities under or by reason of this Agreement.
(m) Mandatory Mediation; Binding Arbitration; Governing Law; Venue; Attorney’s
Fees.
(i) THE PARTIES AGREE THAT, EXCEPT FOR INJUNCTIVE OR OTHER EQUITABLE RELIEF, ANY
DISPUTE BETWEEN THEM RELATING TO THIS AGREEMENT, OR THE BREACH HEREOF, SHALL, IF
NEGOTIATIONS AND OTHER DISCUSSIONS FAIL, BE FIRST SUBMITTED TO MEDIATION IN
ACCORDANCE WITH THE PROVISIONS OF THE COMMERCIAL MEDIATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”) BEFORE RESORTING TO ARBITRATION. THE PARTIES
AGREE TO CONDUCT THE MEDIATION IN GOOD FAITH AND MAKE REASONABLE EFFORTS TO
RESOLVE THEIR DISPUTE BY MEDIATION. THE COMMERCIAL MEDIATION RULES OF THE AAA
THEN IN EFFECT SHALL BE APPLIED. THE PARTIES AGREE TO CONDUCT THE MEDIATION IN
BEVERLY HILLS, CALIFORNIA, OR ANOTHER MUTUALLY AGREED UPON LOCATION.
(ii) THE PARTIES AGREE THAT, EXCEPT FOR INJUNCTIVE OR OTHER EQUITABLE RELIEF,
ANY DISPUTE BETWEEN THEM RELATING TO THIS AGREEMENT, OR THE BREACH HEREOF, SHALL
BE SUBJECT TO BINDING ARBITRATION, IF THE DISPUTE IS NOT RESOLVED BY THE
MEDIATION REQUIRED UNDER THE PRECEDING SECTION 10(m)(i), IN ACCORDANCE WITH THE
PROVISIONS OF THE COMMERCIAL ARBITRATION RULES OF THE AAA, AND THAT JUDGMENT ON
THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION THEREOF. THE ARBITRATION SHALL BE HEARD BEFORE ONE (1) ARBITRATOR
SELECTED IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES. THE COMMERCIAL
ARBITRATION RULES OF THE AAA THEN IN EFFECT SHALL BE APPLIED. THE PARTIES AGREE
TO CONDUCT THE ARBITRATION IN BEVERLY HILLS, CALIFORNIA, OR ANOTHER MUTUALLY
AGREED UPON LOCATION.

 

10



--------------------------------------------------------------------------------



 



(iii) THIS AGREEMENT, AND ANY DISPUTE BETWEEN THE PARTIES RELATING HERETO, WILL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE SUBSTANTIVE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAW
RULE OR PRINCIPLE THAT MIGHT RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
(iv) The prevailing party in any mediation, arbitration, or litigation shall be
entitled to recover from the other party reasonable attorney’s fees, court
costs, and the administrative costs, fees, and expenses of the AAA, each as
applicable, incurred in the same, in addition to any other relief that may be
awarded.
(n) Confidentiality. No party hereto will disseminate or release to any third
party any information regarding any provision of this Agreement, or any
financial or business information regarding the other (past, present, or future)
that was obtained by the other in the course of the negotiations of this
Agreement or in the course of the performance of this Agreement, including, but
not limited to, any information relating to the internal operations of the
Company with respect to the Hospital, without the other party’s written
approval; provided, however, the foregoing will not apply to information which
(i) is generally available to the public other than as a result of a breach of
this confidentiality provision; (ii) becomes available on a non-confidential
basis from a source other than the other party or any Affiliate or agent of the
other party, which source was not itself in violation of a confidentiality
agreement by providing such information; (iii) which is required to be disclosed
by Applicable Laws or pursuant to court order; provided, however, that Lessor
will provide the Company with prompt written notice of the required disclosure
and cooperate with the Company in its reasonable efforts to resist or narrow the
request for disclosure; or (iv) except as required in connection with reports or
filings with the United States Securities and Exchange Commission or any
applicable state departments of securities.
(o) Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (.pdf)) for the convenience
of the parties hereto, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.
(p) Acknowledgment. The parties to this Agreement agree and acknowledge that:
(i) they have each been independently advised by counsel in respect of the
provisions of this Agreement, or have had an opportunity to be so advised, and
have voluntarily waived their right to have such independent advice; and
(ii) the parties have negotiated the provisions hereof on an equal footing based
on equal bargaining power.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the Effective Date.

            COMPANY:

RHA STROUD, LLC
      By:           Name:           Title:           EIN:         LESSOR:

FIRST PHYSICIANS RESOURCES LLC
      By:           Name:   David Hirschhorn        Title:   President and CEO 
      EIN:    

[Signature Page to Management Services Agreement]

 

